32 So. 3d 740 (2010)
Kevin GLICK and Lane Glick, Appellants,
v.
Jim FAISON, Trustee of the Duren Family 1992 Trust, Appellee.
No. 1D09-0412.
District Court of Appeal of Florida, First District.
April 20, 2010.
Kevin Glick and Lane Glick, pro se, Appellants.
No appearance for Appellee.
PER CURIAM.
We dismiss for lack of jurisdiction. See Marinich v. Special Edition Custom Homes, LLC, 1 So. 3d 1197, 1198 (Fla. 2d DCA 2009) (dismissing appeal for lack of *741 jurisdiction because an interrelated counterclaim was pending in trial court).
DISMISSED.
WOLF, WEBSTER, and THOMAS, JJ., concur.